DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/25/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, line 3, change “a square formed by four dimples” to - -the square formed by four dimples” since claim 5 depends from claim 4 which already sets forth “a square formed by four dimples”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio (JP2017118905A).
Toshio discloses an apparatus for hair comprising a working end comprising a plurality of spaced-apart monoliths (19, 14) having round distal ends; wherein the monoliths comprise a non-pliable material (see Figure 1). Claim 2, the working end further comprises a series of alternating apertures (17) surrounding at least some of the monoliths (see Figure 1 and 7). Claim 3, the monoliths further comprise round distal ends and wherein the round distal ends comprise a plurality of small round protrusions (18c) extending from the distal ends (see Figures 1 and 4). Claim 4, monoliths are positioned inside a square formed by four apertures (17) (see Figure 7). Claim 7, monoliths are adapted to penetrate the hair of an end user down to the end user’s scalp (paragraph 1). Claim 8, further comprising a handle (11) (see Figure 1). Claim 9, the monoliths comprise a cylindrical main body (see Figure 2). Claim 10, the apparatus comprises two subparts removably joined together (see Figure 3). Claim 12, a gripping area (11) defined in opposing sides of the main body (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio (JP 2017118905A) in view of Sun (DE 202016100143).
Toshio discloses the claimed invention except for the working end further comprises a series of alternating semi-spherical dimples. Sun teaches a hair comb comprising a working end with monoliths (5) wherein the working end has a series of alternating semi-spherical dimples (4) to help provide ventilation (see Figure 1; paragraph 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have working end of Toshio be made with dimples as taught by Sun to help ventilate the user’s hair during use.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio (JP 2017118905A) in view of Chang (US 2020/0154873).
Toshio discloses the claimed invention except for the working end is concavely curved and a first subpart comprises a flat handle area. Chang teaches a hair apparatus having a working end 11 wherein the working end is concavely curved (see Figure 1C) and flat handle area (see Figure 1C). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the working end of Toshio be concavely curved as taught by Chang to match the head curvature of the user. It further would have been obvious to one having ordinary skill in the art before the effective filing date to have the handle of Toshio be flat as taught by Chang to allow for a more secure gripping surface.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/16/2022